Exhibit 10.1

 

LOGO [g821473g1022092827331.jpg]

 

October 22, 2019

Robert Ryder

President

Horsepower Advisors, LLC

192 Knickerbocker Road

Pittsford, NY 14534

xxxxxxxxx@gmail.com

Re: Engagement Letter

Dear Bob:

I am pleased to confirm Resideo’s engagement of Horsepower Advisors, LLC
(“Horsepower”) to provide certain interim management services effective
November 7, 2019 (“Effective Date”), subject to the terms and conditions of this
engagement letter and the attached General Business Terms, incorporated herein
by reference.

SERVICES

Horsepower will make available Robert Ryder, President, to perform the services
of Interim Chief Financial Officer (“Interim CFO”). The Interim CFO will
exercise the duties and responsibilities customarily associated with the role.

Mr. Ryder will report directly to the Company’s Chief Executive Officer and the
Board of Directors as required. Horsepower will cause Mr. Ryder to perform these
duties and responsibilities in a diligent, efficient, and faithful manner, and
to the best of his abilities, and will further cause him to devote substantially
all his full-time efforts to the business and affairs of Resideo. The Interim
CFO shall oversee the Finance, Accounting, Tax, Controllership, Investor
Relations, Information Technology, and Acquisitions & Divestitures functions.

D&O INSURANCE

Resideo shall provide Mr. Ryder with coverage under the applicable Resideo
insurance policies that protect directors and officers from liability.

 

Page 1 of 2



--------------------------------------------------------------------------------

FEES AND EXPENSES

Resideo will pay Horsepower bi-weekly a fixed fee of $115,000 ($57,500 per week
beginning on Sunday of each week) for these Services. Resideo will also
reimburse Horsepower for reasonable and authorized travel expenses incurred by
the Interim CFO as a result of performing the Services.

GENERAL BUSINESS TERMS

The attached General Business Terms apply to the engagement. This letter and
attached business terms supersede any previous agreement, whether written or
verbal, between the parties.

Please indicate your agreement with these terms by signing and returning to me a
copy of this letter. We look forward to working with you.

If you have any questions or need any further information about this engagement,
please contact me or Steve Kelly directly.

Sincerely,

/s/ Jeannine Lane

Jeannine Lane

General Counsel

Acknowledged and Accepted:

 

HORSEPOWER ADVISORS, LLC By:   Robert Ryder   President

 

/s/ Robert Ryder

      10/21/19 Robert Ryder       Date

 

Page 2 of 2



--------------------------------------------------------------------------------

ATTACHMENT TO ENGAGEMENT LETTER dated October 21, 2019

between Resideo Technologies, Inc. and Horsepower Advisors, LLC

GENERAL BUSINESS TERMS

These General Business Terms, together with the Engagement Letter (including any
attachments, exhibits and schedules) constitute the entire understanding and
agreement (the “Agreement”) between Resideo Technologies, Inc. (“Resideo”) and
Horsepower Advisors, LLC (“Horsepower”) (collectively, “the Parties”) with
respect to the services and deliverables described in the Engagement Letter. If
there is a conflict between these General Business Terms and the terms of the
Engagement Letter, these General Business Terms will govern, except to the
extent the Engagement Letter explicitly refers to the conflicting term herein.

SERVICES

Horsepower will provide the services and furnish the deliverables (the
“Services”) described in the Engagement Letter, as may be modified from time to
time by mutual consent. Any adjustment must be mutually agreed to by the Parties
in writing. Notwithstanding any disagreement between the Parties regarding the
impact of a change, Horsepower will proceed diligently with its performance
under the Engagement Letter pending resolution of the disagreement.

PERFORMANCE OF THE SERVICES

Horsepower will make available Robert Ryder (“Interim CFO”) to perform the
Services as outlined in the Engagement Letter. Resideo will provide working
space, resources and materials to facilitate the Interim CFO’s performance of
the Services.    Horsepower will ensure that the Interim CFO observes and
complies with Resideo’s security, safety, health, and environmental procedures,
rules, regulations, and policies; failures of Horsepower and/or the Interim CFO
to comply with security, safety, health, or environmental issues subject the
Interim CFO to immediate dismissal from the site at Resideo’s sole discretion.

TERM AND TERMINATION

This Agreement will begin on the Effective Date and continue in full force and
effect for six (6) months unless terminated earlier as provided below.
Notwithstanding anything herein to the contrary in this Agreement, either
Resideo or Horsepower may terminate this Agreement for convenience upon 30 days’
written notice.

In the event of a material breach of this Agreement, the non-breaching Party may
terminate this Agreement immediately.

If Resideo terminates this Agreement, in whole or in part, for either
convenience or cause, Resideo’s sole liability to Horsepower, and Horsepower’s
sole and exclusive remedy, is payment for Services completed and accepted by
Resideo before the date of termination.

FEES, EXPENSES AND PAYMENT TERMS

Fees. The fees outlined in the Engagement letter include: (a) all applicable
taxes and other charges including but not limited to all sales, use, or excise
taxes; and (b) all items, intellectual property, and services necessary or
incidental to perform the Services in accordance with this Agreement.

Reimbursable Expenses. Each invoice will separately set forth expenses
authorized by Resideo. Horsepower will ensure that the Interim CFO follows the
travel and expense policies generally applicable to employees of Resideo, with
the exception that the Interim CFO may purchase business class tickets as he
deems necessary and appropriate. Horsepower will submit invoices describing the
Reimbursable Expenses and payments due.



--------------------------------------------------------------------------------

REPRESENTATIONS AND WARRANTIES

Horsepower hereby represents and warrants to Resideo that:

 

(a)

the Interim CFO possesses the proper skill, training and background necessary to
perform the Services; and that all Services will be performed in a competent and
professional manner and will conform to Resideo’s requirements as set forth in
the Engagement Letter;

 

(b)

the Interim CFO will perform his/her obligations in a manner that complies with
applicable laws, regulations, ordinances and codes; and

 

(c)

Interim CFO is free to divulge to Resideo, without any obligation to or
violation of any right of others, any and all information, practices or
techniques which he will describe, demonstrate, divulge or in any other manner
make known to Resideo during the performance of Services.

INDEPENDENT CONTRACTOR STATUS

Horsepower acknowledges and agrees that it:

 

(a)

is an independent contractor and as such its employees, including the Interim
CFO, will not be entitled to any benefits applicable to Resideo employees,
including any benefits applicable to Resideo executive officers such as those
under the Severance Pay Plan for Designated Officers; and

 

(b)

has sole responsibility for the payment of all applicable governmental taxes
including federal, state and local income taxes and for all employment and
disability insurance, Social Security and other similar taxes. By reason of
Horsepower’s independent contractor status, Resideo is not required to and will
not withhold federal, state or local income or any other tax from any payment to
Horsepower or its employees under this Agreement and may file information
returns with the United States Internal Revenue Service or similar state or
local agencies regarding such payment under conditions imposed by applicable
laws or regulations.

OWNERSHIP OF DELIVERABLES

Ownership of Work Product. The exclusive right, title and interest in and to all
works performed under this Agreement, and all materials, source code,
information, know-how and deliverables prepared or developed as a result of
Services performed, both as individual items or a combination of components and
whether or not the Services are completed (“Work Product”) will vest in Resideo.
The Work Product will be deemed to be work made for hire and made in the course
of Services rendered and will belong exclusively to Resideo, with Resideo having
the sole right to obtain, hold and renew, in its own name or for its own
benefit, patents, copyrights, registrations or other appropriate protection. To
the extent that exclusive right, title or interest in the Work Product may not
originally vest in Resideo as contemplated in this Agreement (e.g., the Work
Product does not constitute works made for hire), Horsepower and/or the Interim
CFO hereby irrevocably assign, transfer and convey to Resideo all right, title
and interest to the Work Product. Horsepower will, immediately upon request of
Resideo, or upon termination, cancellation or expiration of this Agreement, turn
over to Reisdeo all Work Product and any Resideo documents or other materials
held by or on behalf of Horsepower, together with all copies thereof.

Records. Horsepower agrees that all records and copies of records relating to
Resideo’s operations, investigations and business made or received by it during
the period of this Agreement are Resideo’s exclusive property, and it agrees to
keep the same at all times in its custody and subject to its control, and shall
surrender the same at the termination of this Agreement unless earlier requested
by Resideo.

CONFIDENTIALITY, NO-COMPETE, DATA PRIVACY AND SECURITY

Confidentiality Obligations. Horsepower agrees to preserve as confidential all
information related to Resideo’s business and activities, including those of its
customers, suppliers and other entities with whom Resideo does business, which
may be obtained by Horsepower from any source or may be developed as a result of
this Agreement (“Confidential Information”). Horsepower agrees to hold such
information in trust and confidence for Resideo and not to disclose such
Confidential information to any person, firm or enterprise, or use any such
information for its own benefit, or the benefit of any other party, unless
authorized by Resideo in writing. Information shall not be considered
confidential to the extent, but only to the extent, that such information is:
(i) already known free of any restriction at the time it is obtained;
(ii) subsequently learned from an independent third party free of any
restriction; or (iii) available publicly.

Return of Confidential Information. Horsepower will return or destroy, at
Resideo’s discretion, Confidential Information and all copies upon the earlier
of Resideo’s written request or termination of this Agreement and will certify
in writing to the return or destruction within 30 calendar days. Notwithstanding
the foregoing, Horsepower may retain one copy of the Confidential Information to
the extent required for evidentiary purposes, which shall be maintained in
accordance with the confidentiality obligations set forth above.



--------------------------------------------------------------------------------

Competition. Horsepower acknowledges that services performed for Resideo may
relate to past, present or future strategies, plans, business activities,
methods, processes and/or information which afford Resideo certain competitive
or strategic advantages. Horsepower agrees that during the term of this
Agreement and for a period of one (1) year thereafter, Horsepower shall ensure
that the Interim CFO shall not perform or agree to perform services or provide
materials or information, directly or indirectly, for or in support of any
Competitor of Resideo. For purposes of this section, “Competitor” means any
person, firm or enterprise conducting a business or providing or supporting a
product or service substantially similar to any of Resideo’s. If there is any
doubt whether any person, firm or enterprise is deemed a Competitor, Horsepower
shall obtain Resideo’s advance written approval (not to be unreasonably
withheld) which decision shall be deemed final and controlling for all purposes
hereunder.

Data Privacy Obligations: Horsepower and/or Interim CFO will comply with those
policies generally applicable to Resideo’s employees with respect to data
privacy obligations. Horsepower agrees to execute any additional documentation
reasonably required by Resideo to share information in accordance with data
privacy laws in any jurisdiction for which the Interim CFO will be subject to
receiving any restricted data.

Equitable Remedies. Horsepower acknowledges and agrees that, in the event of a
breach or threatened breach of any of the foregoing provisions, Resideo shall
have no adequate remedy in damages and, accordingly, shall be entitled to an
injunction against such breach or threatened breach.

GENERAL PROVISIONS

Entire Agreement and Modifications. This Engagement Letter and these General
Business Terms contains the entire Agreement between the Parties and such
Agreement supersedes and replaces any prior or inconsistent agreements,
negotiations, representations or promises, written or oral, between the Parties
respecting the subject matter hereof. Neither Party has relied on any promises,
inducements or representations by the other, except those expressly stated in
this Agreement. No modification of this Agreement will be binding on either
Party unless set forth in a writing signed by an authorized representative of
both Parties. No course of dealing, prior dealings, usage of trade or course of
performance will be used to modify, supplement or explain any terms used in this
Agreement.

Waiver. The failure of either Party to enforce at any time any of the provisions
of this Agreement will not be construed to be a continuing waiver of those
provisions, nor will any failure prejudice the right of the Party to take any
action in the future to enforce any provision.

Severability. If any provision of this Agreement is held to be illegal, invalid,
or unenforceable by a court of competent jurisdiction, that provision will be
severed from this Agreement; the remaining provisions will remain in full force
and effect; and a similar legal, valid and enforceable provision will be
substituted in lieu of the severed provision.

Headings and Captions. Headings and captions are for convenience of reference
only and do not alter the meaning or interpretation of any provision of this
Agreement.

Assignment and Subcontracting. This Agreement will inure to the benefit of and
be binding on the Parties and their respective permitted successors and assigns.
Horsepower may not assign this Agreement or any rights or obligations under this
Agreement or subcontract all or any aspect of the work called for without the
prior written approval of Resideo.

Notices. All notices relating to this Agreement (“Notices”) must be in writing.
Notices to the Parties will be sent to their respective addresses appearing
below. Any Notice will be deemed given on the date delivered if delivered
personally; the next business day if sent by recognized overnight courier; 3
business days after being mailed certified first class mail, postage prepaid; or
upon confirmation receipt that it was transmitted satisfactorily if transmitted
by facsimile or email to addresses or numbers set forth below or as otherwise
provided in writing by either Party.



--------------------------------------------------------------------------------

If to Resideo:

Mr. Steve Kelly

Executive Vice President & Chief Human Resources Officer

Resideo Technologies, Inc.

901 East 6th Street

Austin, TX 78702

Email: xxxxx.xxxxxx@resideo.com

With an additional copy to:

Ms. Jeannine Lane

Executive Vice President, General Counsel & Chief Compliance Officer

Resideo Technologies, Inc.

901 East 6th Street

Austin, TX 78702

Email: xxxxxxxx.xxxx@resideo.com

If to Horsepower:

Robert Ryder

President

Horsepower Advisors, LLC

192 Knickerbocker Road

Pittsford, NY 14534

Email: xxxxxxxxx@gmail.com

Publicity. Horsepower will not use Resideo’s name or marks or refer to or
identify Resideo in any advertising or publicity releases or promotional or
marketing materials without Resideo’s prior written approval.

Survival. All provisions of this Agreement which by their nature should apply
beyond its term will remain in force after any termination or expiration of this
Agreement.

LIMITATION LIABILITY. EXCEPT AS SPECIFICALLY SET FORTH IN THIS AGREEMENT, IN NO
EVENT WILL RESIDEO BE LIABLE TO HORSEPOWER OR THE INTERIM CFO FOR INDIRECT,
INCIDENTAL, EXEMPLARY, PUNITIVE, SPECIAL OR CONSEQUENTIAL DAMAGES, INCLUDING
WITHOUT LIMITATION DAMAGES FOR LOST PROFITS, REGARDLESS OF THE FORM OF ACTION,
WHETHER IN CONTRACT, TORT OR OTHERWISE AND EVEN IF SUCH PARTY HAS BEEN ADVISED
OF THE POSSIBILITY OF SUCH DAMAGES. THE AGGREGATE LIABLITY OF RESIDEO UNDER THIS
AGREEMENT WILL IN NO CASE EXCEED $1 MILLION DOLLARS.

Integrity and Compliance. When performing Services at Resideo’s facility,
Horsepower will ensure that the Interim CFO observes and complies with Resideo’s
security procedures, rules, regulations, policies, working hours and holiday
schedules. Horsepower will ensure that the Interim CFO complies with all laws,
regulations and ordinances and with Resideo’s Code of Business Conduct (“Code”)
in performing this Agreement.

US Equal Employment Opportunity Regulations. To the extent employment activities
of Independent Contractor occur in the United States and if otherwise applicable
this contractor and subcontractor shall abide by the requirements of 41 CFR §§
60-1.4(a), 60-300.5(a) and 60-741.5(a). These regulations prohibit
discrimination against qualified individuals based on their status as protected
veterans or individuals with disabilities, and prohibit discrimination against
all individuals based on their race, color, religion, sex, sexual orientation,
gender identity or national origin. Moreover, these regulations require that
covered prime contractors and subcontractors take affirmative action to employ
and advance in employment individuals without regard to race, color, religion,
sex, sexual orientation, gender identity, national origin, disability or
protected veteran status.



--------------------------------------------------------------------------------

Governing Law and Forum. The construction, interpretation and performance of
this Agreement and all transactions under this Agreement will be governed by the
laws of the State of New York, without regard to or application of its
principles or laws regarding conflicts of laws and the federal and state courts
in New York, New York will have exclusive jurisdiction of any Dispute.

Counterparts. This Agreement may be signed in one or more counterparts
(including faxed or electronically scanned copies), each of which will be deemed
one and the same original. Reproductions of this executed original (with
reproduced signatures) will be deemed to be original counterparts of this
Agreement.

Interpretation. This Agreement has been negotiated at arm’s length between
Parties who are experienced and knowledgeable in the matters contained in this
Agreement, and the Parties hereby agree that any statute, law or common law
principles or other authority that would require interpretation of any
ambiguities in this Agreement against the Party who has drafted it are not
applicable and are hereby waived.